This purports to be an appeal by A. H. Kessler from an order adjudging him to be in contempt of the nisi prius court in that he violated a decree of that court.
We deem it not worth while to enter upon any elaborate discussion of the matters shown by the record, since it is clearly settled that "contempt proceedings," under our Statutes, cannot be reviewed by appeal. Bankston v. Lakeman, Ex parte Bankston, 219 Ala. 508, 122 So. 819; Pope v. State,229 Ala. 643, 159 So. 51.
Appellant has incorporated with the record a petition, in the alternate, for a writ of mandamus, directed to Hon. J. Fritz Thompson, as Presiding Judge of the Circuit Court of Jefferson County, seeking a review of the order adjudging him in contempt of court.
But neither is this the way such order may be reviewed. Ex parte Branch, 105 Ala. 231, 16 So. 926.
It results, the appeal must be, and is, dismissed; and the petition for writ of mandamus is denied.
Appeal dismissed; writ denied.